Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
Information disclosure statements (IDS) submitted on July 31, 2020 are being considered by the Examiner. 
Drawing
The drawing filed on March 11, 2020 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 14 and 15 are rejected under 35 U.S.C. 102(a) (2) as being by Suryadi et al. (U.S. PAP 2020/0104544, hereon Suryadi).
In reference to claim 1: Suryadi discloses a computer-implemented method (see Suryadi, Abstract and Fig. 4) comprising: 
Receiving a set of features for a first well (candidate BHA) proximate to a second well (Validation BHA), the second well undergoing a hydraulic fracturing process for extraction of natural resources from underground formations (see Suryadi, paragraph [0128]); 
Inputting the set of features into a trained neural network (see Suryadi, Fig. 6, knowledge base 610; and providing, as output of the trained neural network, a probability of a fracture hit at a location associated with the set of features in the first well during a given completion stage of the hydraulic fracturing process in the second well (see Suryadi, paragraphs [0177] and [0178] and Fig. 6).
With regard to claim 7: Suryadi further disclose that the second well is a horizontal well (see Suryadi, paragraph [0023]). 
In reference to claims 8 and 15: the instant claims are directed to a device and non-transitory computer-readable media respectively, and the analysis for the instant claims is similar to claim 1 of the instant application above. 
With regard to claim 14: the instant claim is directed to a non-transitory computer-readable media, and the analysis for the instant claim is similar to claim 7 of the instant application above. 
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Suryadi in view of Webster et al. (WO 2016/026815, Webster).
With regard to claim 2: Suryadi discloses the computer-implemented method with a set of features corresponding in a well; however, Suryadi is silent about having an acoustic channel along a fiber optic cable used within the first well for distributed acoustic sensing of fracture hits in the first well from the second well.
	Webster discloses acoustic channel along a fiber optic cable used within the first well for distributed acoustic sensing of fracture (see Webster, paragraph [0016]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the computer implemented method a set of features corresponding to a well as taught by Suryadi and incorporate an acoustic channel along the fiber optic cable used within the first well for distributed acoustic sensing of fracture as discussed in Webster in order to the acoustic channel along the fiber optic cable used within the first well for distributed acoustic sensing of fracture hits in the first well from a second well (see Webster, paragraph [0016] and Suryadi, Fig. 6) in order to apply the trained neural network output into the second well for the purposes of a better prediction of fracture characteristics and a better understanding of the second well that would increase an efficiency of the system all together. 
With regard to claim 3: Suryadi in view of Webster discloses that the probability of the fracture hit used in the second well but does not explicitly discloses that it is being used in designing plug-and-pref hydraulic fracturing process in the second well. However, considering the method as a whole, it would just amount to be a design choice more than anything else. 
With regard to claim 4: Suryadi in view of Webster further disclose that the method comprising: training the neural network using a set of low frequency distributed acoustic sensing-based data collected from a network of wells formed of a plurality of pairs of injecting- monitoring well pairs (see Webster, paragraph [0017]).
With regard to claim 5: Suryadi in view of Webster does not explicitly disclose that the training includes manually identified fracture hits within the data, at one or more acoustic channels within one of more monitoring wells of the network; however, various aspects of the process allows automated or manual activity or intervention of the process. Therefore, it would have been more of an implementation process than a patentable feature. 
With regard to claims 9-12 and 16-19: the instant claims are directed to a device and a non-transitory computer-readable media respectively and includes similar limitation as claims 2-5 of the instant application. 
Claim Objection
Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The applied prior art do not teach “.., the set of features includes: a first summation strain rate at the location during a set period; first filtered data corresponding to the first summation strain rate; a second summation strain rate at the location after the set period; second filtered data corresponding to the second summation strain rate; a Root Mean Square (RMS) of individual channel amplitudes during the set period; third filtered data corresponding to the RMS; a sum of absolute values of a difference between an acoustic channel corresponding to the location and locations that are a threshold number of acoustic channels apart from the acoustic channel; and fourth filtered data corresponding to the sum of the absolute values.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gupta et al. (U.S. Patent No. 10,012,748) discloses a method of resource production forecasting. 
Hardesty et al. (U.S. Patent No. 9,752,406) discloses a wellbore plug isolation and method for positioning plugs to isolate fracture zones in a horizontal, vertical and deviated wellbore. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857